                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:17-CR-00361-RJC-DCK
 USA                                         )
                                             )
    v.                                       )               ORDER
                                             )
 DOMINIQUE QUAMAINE BATTLE                   )
                                             )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release and for appointment of counsel, (Doc. No. 25), which he

claims follows his request for relief from the warden of his institution.

         Title 18, United States Code, Section 3582(c)(1)(A) allows a defendant to file a

motion for a sentence reduction based on “extraordinary and compelling reasons”

after the lapse of 30 days of the receipt of such a request by the warden of the

defendant’s facility. There is no right to counsel in § 3582(c) proceedings. United

States v. Legree, 205 F.3d 724, 729-30 (4th Cir. 2000). Furthermore, it appears from

the record that the defendant is capable of raising his own issues.

         Local Criminal Rule 47.1(D) provides that the government is not required to

respond to pro se motions unless ordered by the Court.

         IT IS, THEREFORE, ORDERED that the defendant’s motion for

appointment of counsel is DENIED.




         Case 3:17-cr-00361-RJC-DCK Document 26 Filed 02/24/21 Page 1 of 2
       IT IS FURTHER ORDERED that the government shall file a response to the

Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: February 24, 2021




                                         2

       Case 3:17-cr-00361-RJC-DCK Document 26 Filed 02/24/21 Page 2 of 2
